                                                             James E. Torgerson (Bar No. 8509120)
                                                             Rachel C. Lee (Admitted Pro Hac Vice)
                                                             STOEL RIVES LLP
                                                             510 L Street, Suite 500
                                                             Anchorage, AK 99501
                                                             Telephone: 907.277.1900
                                                             Facsimile: 907.277.1920
                                                             Email: jim.torgerson@stoel.com
                                                             Email: Rachel.lee@stoel.com

                                                             Attorneys for Defendant
                                                             Alaska Native Tribal Health Consortium
             510 L Street, Suite 500, Anchorage, AK 99501
               Main (907) 277-1900 Fax (907) 277-1920




                                                                                    UNITED STATES DISTRICT COURT
                                                                                     FOR THE DISTRICT OF ALASKA
STOEL RIVES LLP




                                                             SOUTHCENTRAL FOUNDATION,                         Case No.: 3:17-cv-00018-TMB

                                                                                                Plaintiff,

                                                                   v.

                                                             ALASKA NATIVE TRIBAL HEALTH
                                                             CONSORTIUM,
                                                                                    Defendant.

                                                                 DEFENDANT ALASKA NATIVE TRIBAL HEALTH CONSORTIUM’S
                                                                                   MOTION TO STAY

                                                                  Alaska Native Tribal Health Consortium (ANTHC) respectfully moves for an order

                                                            staying this proceeding until August 18, 2021.

                                                            I.    INTRODUCTION

                                                                  The Ninth Circuit’s decision resolved the threshold question in this litigation, which

                                                            is that SCF has standing. It also determined that SCF has governance and participation
                                                            Southcentral Foundation v. ANTHC
                                                            Case No. 3:17-cv-00018-TMB                 1


                                                                   Case 3:17-cv-00018-TMB Document 287 Filed 05/11/21 Page 1 of 10
                                                            rights and a concurrent right to the information necessary to effectively exercise those

                                                            rights. But it did not address the scope of those rights nor whether ANTHC needs to make

                                                            any changes to its governance policies in light of the circuit court’s decision. ANTHC is

                                                            now engaged in the process of addressing those issues. It seeks a stay to give it a reasonable

                                                            opportunity to complete that process.

                                                                   As set forth below, staying this case until August 18, 2021, would provide an

                                                            opportunity for the parties to resolve this litigation without further recourse to this Court

                                                            based on any changes ANTHC makes to its governance policies. Even if the parties do not
             510 L Street, Suite 500, Anchorage, AK 99501
               Main (907) 277-1900 Fax (907) 277-1920




                                                            resolve the litigation, it would provide the Court with the opportunity to decide this case
STOEL RIVES LLP




                                                            based on reviewing the governance policies ANTHC believes reflect the Ninth Circuit’s

                                                            decision rather than based on reviewing ANTHC’s governance policies adopted before that

                                                            decision was made. As a result, the requested stay would promote judicial economy. It also

                                                            would minimize (regardless of whether the case settles) the diversion of resources away

                                                            from healthcare during this challenging time. Importantly, it would give ANTHC’s Board

                                                            the opportunity to resolve ANTHC’s internal governance issues via the self-determination

                                                            mechanism intended by Congress in Section 325 rather than by judicial intervention. And

                                                            the requested stay would not prejudice Southcentral Foundation (SCF). The Court should,

                                                            therefore, exercise its discretion to grant the requested stay.




                                                            Southcentral Foundation v. ANTHC
                                                            Case No. 3:17-cv-00018-TMB                     2


                                                                    Case 3:17-cv-00018-TMB Document 287 Filed 05/11/21 Page 2 of 10
                                                            II.     BACKGROUND

                                                                    On December 21, 2020, the Ninth Circuit amended its opinion reversing the

                                                            dismissal of SCF’s claims and, on that basis, denied ANTHC’s petition for rehearing.

                                                            ANTHC had until 90 days later, i.e., March 22, 2021, to petition the United States Supreme

                                                            Court for a writ of certiorari. ANTHC elected not to do so, whereupon it became certain

                                                            that the Ninth Circuit’s amended opinion would control its future governance. Also, in

                                                            February and March 2021 ANTHC underwent significant leadership changes.

                                                                    One week ago, on May 4, 2021, ANTHC Board’s adopted a motion directing
             510 L Street, Suite 500, Anchorage, AK 99501
               Main (907) 277-1900 Fax (907) 277-1920




                                                            ANTHC’s management to:
STOEL RIVES LLP




                                                                          review ANTHC’s governance policies to identify and
                                                                          recommend to the Board changes that should be made to
                                                                          comply with the Ninth Circuit’s decision in SCF v. ANTHC.

                                                            That process is underway. It involves working with the Board’s Bylaws and Policy

                                                            Committee to consider and identify potential changes to ANTHC’s Bylaws, Code of

                                                            Conduct, and Disclosure Policy. The Committee will send any recommended changes to

                                                            the full Board for its consideration and action. ANTHC’s goal is to have a final set of

                                                            recommended changes prepared in time for its Board meeting scheduled for August 4,

                                                            2021.

                                                                    The Ninth Circuit’s decision announced a major shift in ANTHC’s governance

                                                            structure. It is not unreasonable for the ANTHC Board to need some time to process the

                                                            implications of the decision.


                                                            Southcentral Foundation v. ANTHC
                                                            Case No. 3:17-cv-00018-TMB                  3


                                                                    Case 3:17-cv-00018-TMB Document 287 Filed 05/11/21 Page 3 of 10
                                                                   This is especially true in light of the fact that the decision recognized “an entitlement

                                                            to information necessary to effectively exercise” ANTHC participants’ governance and

                                                            participation rights, 1 but did not specify what the scope of those governance and

                                                            participation rights are, how much or which information would be necessary to effectively

                                                            exercise them, or how the entitlement applies concretely in the context of various forms of

                                                            sensitive, confidential, privileged, and other protected information that implicate a

                                                            Director’s fiduciary duty of loyalty to ANTHC. These are all open issues that necessitate

                                                            thorough and thoughtful consideration.
             510 L Street, Suite 500, Anchorage, AK 99501
               Main (907) 277-1900 Fax (907) 277-1920




                                                                   ANTHC has reached out to SCF several times in recent months regarding
STOEL RIVES LLP




                                                            settlement. SCF says it likewise has engaged in “proactive outreach” in the recent

                                                            settlement negotiations. 2 Although the parties have not yet reached agreement, SCF says it

                                                            “is happy to continue to discuss settlement with ANTHC.” 3 ANTHC is encouraged to hear

                                                            that and is deeply interested in resolving this dispute without further litigation. ANTHC

                                                            therefore seeks a stay until two weeks after its August 4, 2021 Board meeting, which would

                                                            (1) give ANTHC’s Board time to consider and act on the recommendations that are being

                                                            prepared in response to the Ninth Circuit’s amended opinion, and (2) give the parties time




                                                            1
                                                             Southcentral Found. v. Alaska Native Tribal Health Consortium, 983 F.3d 411, 420 (9th Cir.
                                                            2020).
                                                            2
                                                             (Joint Status Report (Dkt. 286), at 2.)
                                                            3
                                                             (Id.)
                                                            Southcentral Foundation v. ANTHC
                                                            Case No. 3:17-cv-00018-TMB                     4


                                                                   Case 3:17-cv-00018-TMB Document 287 Filed 05/11/21 Page 4 of 10
                                                            to discuss whether, in light of any changes that the Board makes at that meeting, the

                                                            litigation can be resolved by the parties rather than the Court.

                                                            III.   ARGUMENT

                                                                   The Court should employ its inherent authority to stay this proceeding. “The power

                                                            to stay proceedings is incidental to the power inherent in every court to control the

                                                            disposition of the causes on its docket with economy of time and effort for itself, for

                                                            counsel, and for litigants.” 4 When considering a motion to stay, district courts generally

                                                            consider “(1) judicial economy; (2) the moving party’s hardship; and (3) potential prejudice
             510 L Street, Suite 500, Anchorage, AK 99501
               Main (907) 277-1900 Fax (907) 277-1920




                                                            to the non-moving party.” 5 Here, these factors all weigh in favor of the short stay that
STOEL RIVES LLP




                                                            ANTHC requests.

                                                                   First, judicial economy favors the stay. SCF argues that a stay is unnecessary

                                                            because litigation and settlement discussions “can proceed on parallel tracks.” 6 To be sure,

                                                            parties are always free to simultaneously negotiate and litigate. But that is hardly an

                                                            efficient use of the Court’s, or the parties’, limited resources. In the absence of a stay, the

                                                            parties may be asking the Court over the next few months to hear various motions,

                                                            including a Rule 12(c) motion for dismissal due to SCF’s failure to join necessary and

                                                            indispensable parties; discovery motions; and, if SCF has its way, re-filed summary



                                                            4
                                                              Landis v. N. Am. Co., 299 U.S. 248, 254 (1936).
                                                            5
                                                              Single Chip Sys. Corp. v. Intermec IP Corp., 495 F. Supp. 2d 1052, 1057 (S.D. Cal.
                                                            2007).
                                                            6
                                                              (Joint Status Report (Dkt. 286), at 2.)
                                                            Southcentral Foundation v. ANTHC
                                                            Case No. 3:17-cv-00018-TMB                  5


                                                                   Case 3:17-cv-00018-TMB Document 287 Filed 05/11/21 Page 5 of 10
                                                            judgment motions plus supplemental briefing. But if the ANTHC Board on August 4, 2021,

                                                            adopts policy changes that permit SCF and ANTHC to settle their dispute, all those

                                                            motions—and the effort expended by the Court on them—will have been wasted.

                                                            Furthermore, even if the parties cannot settle their dispute, it would be better and more

                                                            efficient for the Court to consider any governance policies that ANTHC adopts in light of

                                                            the Ninth Circuit’s decision, rather than starting down the road of adjudicating policies that

                                                            had been adopted prior to the Ninth Circuit’s guidance. Judicial economy will not be well

                                                            served by vigorous litigation on a “parallel track[]” that newly adopted policies or a
             510 L Street, Suite 500, Anchorage, AK 99501
               Main (907) 277-1900 Fax (907) 277-1920




                                                            settlement could convert into a dead end.
STOEL RIVES LLP




                                                                     Second, denying the requested stay will harm ANTHC. Not only will it force

                                                            ANTHC to divert resources from its vital healthcare mission to litigation unnecessarily,

                                                            but giving ANTHC’s Board Members an opportunity to decide its internal governance

                                                            would be better for the long-term functioning of the Board than having a court-imposed

                                                            outcome. Per the Ninth Circuit, Section 325 confers “governance and participation rights”

                                                            on SCF “to be exercised through SCF’s representative on the Board” and “an entitlement

                                                            to information necessary to effectively exercise those rights.” 7 But SCF is not uniquely

                                                            situated in the statutory text; the governance and participation rights that SCF enjoys are

                                                            possessed equally by other participants in the Consortium. ANTHC therefore believes that

                                                            it must treat the participants equally and address implementation of the Ninth Circuit’s


                                                            7
                                                                Southcentral Found., 983 F.3d at 419, 420.
                                                            Southcentral Foundation v. ANTHC
                                                            Case No. 3:17-cv-00018-TMB                       6


                                                                      Case 3:17-cv-00018-TMB Document 287 Filed 05/11/21 Page 6 of 10
                                                            ruling through its Board, on which each of the 15 Directors “is entitled to cast one vote.” 8

                                                            By contrast, SCF’s attempt to obtain the prayed-for declaration from the Court that the

                                                            Directors it designates “have an absolute right to documents and information as directors

                                                            of ANTHC, without limitation or reservation, and a right and duty to convey such

                                                            documents and information to their Designating Entity”          9
                                                                                                                                bypasses the very self-

                                                            governance structure that Congress mandated. SCF’s push to have the Court immediately

                                                            reinstate the previously-denied summary judgment motions and rush to decide them

                                                            because they are “fully briefed” (but for the additional briefing that even SCF admits would
             510 L Street, Suite 500, Anchorage, AK 99501
               Main (907) 277-1900 Fax (907) 277-1920




                                                            be necessary) 10 would privilege SCF’s views over the individual views of ANTHC’s other
STOEL RIVES LLP




                                                            participants and deny ANTHC the opportunity to resolve this governance dispute through

                                                            the balanced self-determination mechanism intended by Congress.

                                                                   Third, staying this case until two weeks after ANTHC’s August 4 Board meeting

                                                            will not prejudice SCF. In this litigation, SCF challenges two actions by the ANTHC

                                                            Board: (1) the establishment of an Executive Committee; and (2) portions of ANTHC’s

                                                            Code of Conduct and Disclosure Policy that place safeguards on the disclosure of

                                                            ANTHC’s sensitive, confidential, privileged, and other protected information to third

                                                            parties, including ANTHC participants. As to the Executive Committee claim, SCF prays

                                                            for a declaration that the Executive Committee is contrary to law “to the extent any action


                                                            8
                                                              Pub. L. No. 105-83, § 325(b), 111 Stat. 1543 (1997).
                                                            9
                                                              (Compl. (Dkt. 2), at Prayer ¶ 3.)
                                                            10
                                                               (Joint Status Report (Dkt. 286), at 2.)
                                                            Southcentral Foundation v. ANTHC
                                                            Case No. 3:17-cv-00018-TMB                  7


                                                                   Case 3:17-cv-00018-TMB Document 287 Filed 05/11/21 Page 7 of 10
                                                            of the Executive Committee is deemed valid before it is ratified by the full 15-member

                                                            ANTHC Board.” 11 But it is undisputed that the ANTHC Board amended the ANTHC

                                                            Bylaws four years ago to clarify that all actions of the Executive Committee must be

                                                            ratified by a vote of the full Board of Directors to be effective. As a result, there will be no

                                                            practical impact of a short delay in obtaining (or being denied) a declaration that something

                                                            that is not happening would be illegal if it happened. Even as to SCF’s claim that it is

                                                            entitled to more information, a short stay in this litigation will not materially harm SCF.

                                                            This is particularly true given the substantial likelihood that the absence of necessary 12 and
             510 L Street, Suite 500, Anchorage, AK 99501
               Main (907) 277-1900 Fax (907) 277-1920




                                                            indispensable 13 sovereign parties dooms SCF’s bid for judicial intervention anyway.
STOEL RIVES LLP




                                                            11
                                                               (Compl. (Dkt. 2), at Prayer ¶ 1.)
                                                            12
                                                               ANTHC’s participants are necessary parties because, based on the Ninth Circuit’s
                                                            decision that SCF has a legally protected interest, ANTHC’s other participants too have a
                                                            legally protected interest in the litigation. See Kescoli v. Babbitt, 101 F.3d 1304, 1310
                                                            (9th Cir. 1996). Moreover, neither SCF nor ANTHC can adequately represent them
                                                            because the absent participants are sovereigns, and a sovereign has unique and important
                                                            interest that only that sovereign can determine and represent. See Shermoen v. United
                                                            States, 982 F.2d 1312, 1319 (9th Cir. 1992) (“We do not believe that the district court
                                                            erred in finding that the absent tribes were not adequately represented by the parties
                                                            before it. We note initially that, even if the intervenors [four members of the Hoopa
                                                            Valley Tribal Council] were capable of representing the Hoopa Valley Tribe, there is no
                                                            credible claim that they could sufficiently represent the interest of the absent Yurok
                                                            tribe.”); Klamath Irrigation Dist. v. United States Bureau of Reclamation, 489 F. Supp.
                                                            3d. 1168, 1181 (D. Or. 2020) (“Only the Intervenors can adequately present and defend
                                                            their distinct interest in the affected fish and water resources, and their interest in
                                                            sovereign immunity.”); Union Pac. R.R. Co. v. Runyon, 320 F.R.D. 245, 253 (D. Or.
                                                            2017).
                                                            13
                                                               “Even assuming that no alternate remedy exists”—which is not true here given the
                                                            Board’s statutory function of resolving disagreements among ANTHC’s participants
                                                            regarding ANTHC governance—the Ninth Circuit “ha[s] recognized that the lack of an
                                                            alternative remedy ‘is a common consequence of sovereign immunity’” and “‘ha[s]
                                                            Southcentral Foundation v. ANTHC
                                                            Case No. 3:17-cv-00018-TMB                       8


                                                                    Case 3:17-cv-00018-TMB Document 287 Filed 05/11/21 Page 8 of 10
                                                            IV.   CONCLUSION

                                                                  For all the foregoing reasons, ANTHC respectfully requests that the Court stay this

                                                            proceeding until August 18, 2021.

                                                             DATED: May 11, 2021                   STOEL RIVES LLP


                                                                                                   By: /s/ James E. Torgerson
                                                                                                      James E. Torgerson (Bar No. 8509120)

                                                                                                   Attorneys for Defendant Alaska Native Tribal
                                                                                                   Health Consortium
             510 L Street, Suite 500, Anchorage, AK 99501
               Main (907) 277-1900 Fax (907) 277-1920
STOEL RIVES LLP




                                                            regularly held that the tribal interest in immunity overcomes the lack of an alternative
                                                            remedy or forum for the plaintiffs.’” Dine Citizens Against Ruining Our Env’t v. Bureau
                                                            of Indian Affairs, 932 F.3d 843, 858 (9th Cir. 2019). As a result, “there is a ‘wall of
                                                            circuit authority’ in favor of dismissing actions in which a necessary party cannot be
                                                            joined due to tribal sovereign immunity—‘virtually all the cases to consider the question
                                                            appear to dismiss under Rule 19, regardless of whether [an alternate] remedy is available,
                                                            if the absent parties are Indian tribes invested with sovereign immunity.’” Id. at 857.
                                                            Southcentral Foundation v. ANTHC
                                                            Case No. 3:17-cv-00018-TMB                     9


                                                                   Case 3:17-cv-00018-TMB Document 287 Filed 05/11/21 Page 9 of 10
                                                                                         CERTIFICATE OF SERVICE

                                                                  I hereby certify that on May 11, 2021, I filed a true and correct copy of the foregoing
                                                            document with the Clerk of the Court for the United States District Court – District of
                                                            Alaska by using the CM/ECF system. Participants in this Case No. 3:17-cv-00018-TMB
                                                            who are registered CM/ECF users, and who are listed below, will be served by the CM/ECF
                                                            system.

                                                            Jahna M. Lindemuth
                                                            Holmes Weddle & Barcott, PC
                                                            701 W. 8th Ave., Suite 700
                                                            Anchorage, AK 99501
                                                            JLindemuth@hwb-law.com

                                                            William D. Temko
             510 L Street, Suite 500, Anchorage, AK 99501
               Main (907) 277-1900 Fax (907) 277-1920




                                                            Munger, Tolles & Olson LLP
                                                            350 S Grand Ave., 50th Floor
                                                            Los Angeles, CA 90071
STOEL RIVES LLP




                                                            William.Temko@mto.com

                                                            Nicholas Daniel Fram
                                                            Munger, Tolles & Olson LLP
                                                            560 Mission Street, 27th Floor
                                                            San Francisco, CA 94105
                                                            Nicholas.Fram@mto.com

                                                                                                      /s/ James E. Torgerson
                                                                                                      James E. Torgerson




                                                            Southcentral Foundation v. ANTHC
                                                            Case No. 3:17-cv-00018-TMB                   10


                                                                   Case 3:17-cv-00018-TMB Document 287 Filed 05/11/21 Page 10 of 10
